DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020, 11/17/2020, 11/23/2020, 10/04/2019 was filed prior the mailing date of this action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5-8 are objected to because of the following informalities:  
Claim 5, line 9: “in its subsequent operating position” should read -- in its operating position--
Claim 5, line 10: “after mounting of the” should read -- after mounting the--
Claim 5, line 11: “in the subsequent operating position” should read -- in the operating position--
Claim 5, line 13: “electrically connecting ends of the electrical conductor to one another” should read --connecting ends of the electrical conductors with one another--
Claim 6, line 4: “surrounded by a dedicated one of the electrical” should read -- surrounded by a dedicated conductor-- 
Claim 7, line 3: “conductor being a continuous” should read -- conductor is being a continuous-- 
Claim 8, line 4: “electrically separating ends” should read -- electrically disconnecting ends--
Claim 8, lines 6-7: “after separation of the ends” should read --after disconnecting the ends--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim 5 line 6 recites “arranging an electrical conductor” deemed to read ONLY one electrical conductor and therefore, render the claim indefinite. It is unclear how a pulse current is applied with one conductor for forming the pole. The claim is interpreted as a conductor wound around the pole, which is “a coil”, and is examined as a conductor wound around a magnetizing body. 
Claim 5, line 10 “applying a pulse current” to the electrical conductor to form the pole of the rotor and lines 13-14 recites “electrically connecting ends of the electrical conductor to one another after formation of the pole of the rotor” render claim indefinite. Perhaps, the steps would be, “arranging the electrical conductor” cited in line 6 that enables electrical connections with a pulse current source, apply a pulse current, and disconnect the pulse current source and then connects the ends of the conductors.  Since there is no a pulse current disconnecting step in the claim, it is unclear whether the pulse current is disconnected or disabled before electrically connecting the ends with one another. Further, it is unclear how “a pulse current to the electrical conductor” is applied “and” simultaneously connecting the ends of the electrical conductor with one another. Therefore, the scope of the claim is unclear, and it is after disabling or disconnecting the pulse current.
Claim 6, line 4:  the term “a dedicated one of the electrical conductors” renders the claim indefinite. Claim 1, line 6 recites “an electric conductor” and hence it is unclear the “dedicated one of the conductors” is same conductor recited in claim 5 or not. 
Claim 7, line 3: the term “a continuous conductor” and the term “a dedicated conductor” in claim 6, line 4 render the claim indefinite due to lack of clarity in the claim. See 35 U.S.C. 112(b) rejection of claim 5
Claim 8, line 4 recites “electrically separating ends of an electrical conductor” and in line 6, “applying a pulse current to the electrical conductor after separation of the ends”. The scope of the claim is unclear whether the ends of the electrical conductors are disconnected and then a pulse current is applied or vice versa. See 35 U.S.C. 112(b) rejection of claim 5. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5-8 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mongeau (US 20130169392).
Mongeau reads on the claims as follows:
Claim 5. A method for the production of a rotary permanently excited electrical machine (Figs. 1 to 4, see para. [0001], said method comprising: 
securing a magnet body of magnetizable but not yet magnetized material (54, Fig. 3) in or on a rotor body of a rotor (30) such that the magnet body is arranged in a region of pole yet to be formed (pole 44, Fig. 4, the magnetic poles 44 includes one or more permanent magnets 54 that are each composed of a permanent magnetic material susceptible to being permanently magnetized by a strong magnetic field, see para. [0036]);
arranging an electrical conductor around the pole yet to be formed (66, Figs 4-7); 
fastening the rotor body on a rotor shaft (see Fig. 3); 
mounting the rotor shaft (46, Fig. 6), including the rotor body with the magnet body and the electrical conductor, relative to a stator in its subsequent operating position (Fig. 4); 
applying a pulse current to the electrical conductor (Figs. 4 and 4A) after mounting of the rotor shaft relative to the stator in the subsequent operating position to thereby form the pole of the rotor as the magnet body is magnetized (para. [0045]); and 
electrically connecting ends (see Fig. 10, coil 66a to 66g are connected to the capacitor bank 72 through the switch 74. A control circuit 78 activates the switch 74 to connect and disconnect the coil, para. [0045]) of the electrical conductor to one another after formation of the pole of the rotor (see Fig. 4A and Fig. 10, coils 66a to 66g are connected to same electrical circuit, para. [0045]).

Claim 6. The method of claim 5, wherein a plurality of said magnetic body are arranged in regions of a plurality of said pole yet to be formed, with a plurality of said electrical conductor being arranged around the poles yet to be formed such that each of the poles is surrounded by a dedicated one of the electrical conductors (66a-66g, Fig. 10 and para. [0026]).

Claim 7. The method of claim 5, wherein a plurality of said magnetic body are arranged in regions of a plurality of said pole yet to be formed, with the electrical conductor being a continuous conductor arranged around the poles (coil 64, Fig. 8 and fixtures 66a-66g, Fig. 10).

Claim 8. A method for the disassembly of a rotary permanently excited electrical machine having a stator and a rotor with a rotor body that is fastened on a rotor shaft (Figs. 3and 4), said method comprising: 
electrically separating ends (see Fig. 10, coil 66a to 66g are connected to the capacitor bank 72 through the switch 74. A control circuit 78 activates the switch 74 instantly connects and disconnects the coils, para. [0045]) of an electrical conductor which is arranged around a pole of the rotor (Fig. 9, see para. [0092]); 
applying a pulse current to the electrical conductor after separation of the ends of the electrical conductor to thereby demagnetize a magnet body that is arranged in or on the rotor body in a region of the pole (Fig. 7 and para. [0081]; and 
removing the rotor shaft including the rotor body with the demagnetized magnet body and the electrical conductor relative to the stator from its operating position (para. [0101]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mongeau (US 20130169392) teaches an apparatus and a method to magnetize and demagnetize the magnetic poles of a rotor assembly for an electrical machine. The method includes individually magnetizing a plurality of magnetic body installed on the machine and demagnetizing for decommissioning the machine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729